889 So. 2d 112 (2004)
CHUBB GROUP INSURANCE COMPANY and Dialamerica, Inc., Appellants,
v.
Major D. EASTHAGEN, II, Appellee.
No. 1D04-2464.
District Court of Appeal of Florida, First District.
November 23, 2004.
Colleen Cleary Ortiz, of Bozeman, Jenkins & Matthews, P.A., Pensacola, for appellants.
Lisa A. Lovingood, Jacksonville, for appellee.
WOLF, C.J.
Appellants, the employer and carrier, appeal a non-final order denying the Motion to Compel Execution of Settlement Documents or Alternatively Motion to Dismiss Claim with Prejudice.[1] The JCC held that it lacked jurisdiction to determine whether an enforceable settlement agreement was reached. Based on this court's recent opinions reaffirming that it is within the province of the JCC to determine whether a settlement agreement was reached, and if so, to establish its terms, the JCC's order to the contrary is reversed. See Gerow v. Yesterday's, 881 So. 2d 94 (Fla. 1st DCA 2004); Jacobsen v. *113 Ross Stores, 882 So. 2d 431 (Fla. 1st DCA 2004).
BENTON and VAN NORTWICK, JJ., concur.
NOTES
[1]  This court has jurisdiction pursuant to rule 9.180(b)(1)(A), Florida Rules of Appellate Procedure (2004).